HAWKINS, Presiding Judge.
Relator obtained fiom Hon. J. D. Stephenson, District Judge of Hill County, a writ of habeas corpus seeking bail, or reduction thereof, upon a charge by indictment of the offense of burglary. Upon a hearing relator’s bond was fixed at $2,500.00, from which order he gave notice of appeal to this court.
It is now made known to us that relator’s bond was reduced to $1,000.00, which he has given, and was released from custody, hence the question presented on appeal has become moot.
The appeal will, therefore, be dismissed, and it is so ordered.